Citation Nr: 0803391	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk






INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which assigned an initial 
evaluation of 30 percent for PTSD effective August 31, 2004.  
The RO subsequently increased the initial evaluation to 50 
percent, effective August 31, 2004.


FINDINGS OF FACT

The veteran's symptoms for PTSD are not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, Part 4, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 50 percent 
at any time after the claim was filed, staged ratings are 
inappropriate here.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 50 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 70 percent rating on the basis of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The December 2004 VA examination and VA treatment records 
from September 2004 to November 2005 lead the Board to 
conclude that the veteran's symptoms comport with no higher 
than a 50 percent rating.

The December 2004 VA examiner diagnosed the veteran with 
PTSD, moderate severity, with related major depression.  The 
report noted only 3-4 hours of sleep per night and 
irritability.  The veteran's affect was wide in range and 
situationally appropriate.  His mood was anxious and severely 
depressed.  His speech was normal.  Memory and cognition 
appeared grossly intact.  Personal hygiene was normal.  There 
was no suicidal or homicidal ideation.  Although the veteran 
was unemployed at the time of the examination, the examiner 
opined that he was employable.  The report noted the 
veteran's long-term marriage and that family relationships 
were "okay."  The veteran reported having no close friends 
and being a loner. 

The veteran's treatment providers submitted a letter in 
February 2005 summarizing his symptoms.  The letter notes:  
recurrent nightmares, flashbacks, and intrusive thought 
patterns; memory loss and concentration difficulties; 
depression and anxiety; anger and irritability; and survivor 
guilt.  Besides these symptoms, the treatment records from 
September 2004 to November 2005 note the veteran's inability 
to sleep a normal amount.  In July 2005, the examiner noted 
that the veteran's sleep has improved to 5-6 hours per night 
due to taking trazodone.  In most respects, the treatment 
records are consistent with the December 2004 VA examination.  
The April 2005 treatment record noted no real improvement in 
symptoms and also that the symptoms have not gotten worse.

The VA examiners and treatment providers assigned global 
assessment of functioning (GAF) scores for most months 
between September 2004 and November 2005.  The range of 
scores was between 48 and 58 with an average score of 51.  A 
GAF score between 51 and 60 denotes:  moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF score between 41 and 50 
denotes:  serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Id.

The veteran's symptoms, as described in the records of 
treatment and examination, do not approximate occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, required for a 70 percent rating, or total occupational 
and social impairment, required for a 100 percent rating.  
The veteran's irritability, depression, and difficulty 
managing stress at work are commensurate with his current 50 
percent rating. 

Extraschedular consideration

Under 38 C.F.R. § 3.321(b)(1) (2007), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Although the 
veteran has reported to periodic treatment appointments, 
there have been no hospitalizations.

Marked interference with employment due to PTSD has not been 
shown either.  The veteran terminated employment with Colony 
Truck Center in May 2004.  The December 2004 VA examiner 
opined that the veteran was employable, and that it was a 
matter of finding appropriate employment.  Dario Diesel 
answered the VA's request for employment information and 
noted that the veteran began employment on December 2, 2004.  
A June 2005 treatment record notes the veteran sometimes 
works 11 hour days.  The Board finds the schedular standards 
to adequately reflect impairment to earning capacity given 
the veteran's overall employment picture. 

In light of the above, a higher initial rating is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
October 2004 letter describing the evidence needed to support 
the veteran's claim was timely mailed well before the 
February 2005 rating decision that granted service 
connection.  Although the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) was not given before the February 2005 rating 
decision, once the veteran filed a notice of disagreement 
with the initial rating, he was properly provided with 
information concerning the disability evaluation criteria in 
the statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


